11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Carl Lopez Anchondo,                         * From the 50th District Court
                                               of Knox County,
                                               Trial Court No. 3493.

Vs. No. 11-17-00195-CR                       * August 3, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed for want of jurisdiction.